Citation Nr: 1009668	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-29 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, 
to include as due to exposure to herbicides.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for esophageal cancer 
and granted service connection and assigned a 0 percent 
rating for bilateral hearing loss, effective March 30, 2007.  


FINDINGS OF FACT

1.  On January 2010, the Board verified with the Social 
Security Administration that the Veteran died on August [redacted], 
2009. 

2.  At the time of his death, the Veteran had a claim for 
service connection for esophageal cancer and a claim for an 
initial compensable rating for bilateral hearing loss pending 
before the Board. 


CONCLUSION OF LAW

The pending appeal is dismissed due to the death of the 
claimant.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regrettably, the Veteran died in August 2009.  At the time of 
his death, he had a claim for service connection for 
esophageal cancer and a claim for an initial compensable 
rating for bilateral hearing loss pending before the Board.  
However, as a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. 
Brown, 7 Vet. App. 42 (1994). 

As the Veteran's claims have been rendered moot by his death, 
they are dismissed for lack of jurisdiction.  38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302 (2009). 

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claims to completion.  Such a request must be filed not later 
than one year after the date of the appellant's death.  
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 
389, § 212, 122 Stat. 4145, 4151 (2009) (creating new 38 
U.S.C. § 5121A, substitution in case of death of a claimant 
who dies on or after October 10, 2008).  As provided for in 
the new provision, a person eligible for substitution 
includes a living person who would be eligible to receive 
accrued benefits due to the claimant under 38 U.S.C.A. § 
5121(a).  In the future, VA will issue regulations governing 
the rules and procedures for substitution upon death.  Until 
such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request 
for substitution with the RO from which the claims 
originated. 


ORDER

The appeal is dismissed due to the Veteran's death. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


